Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thoburn T. Dunlap on 6/8/22.
The application has been amended as follows: 
	Claim 41, line 2, delete “ composition according to claim 1” and insert ----hair care composition comprising:
i) propylene carbonate;

ii) propylene glycol

iii) pH adjusting agent

iv) rheology modifier and
 
v) a cosmetically acceptable carrier;


wherein the amount of component i) + component ii) ranges from about 16 to about 35
wt.%, or from about 17 to about 30 wt.%, or from about 18 to about 25 wt.%, based on the total
wt. of the composition; and

wherein the wt. ratio of component i)/component ii) ranges from about 0.3 to about 3.5,
or from about 0.5 to about 3.5, or from about 0.6 to about 3, or from about 0.7 to about 2.5, or
from about 0.75 to about 2, wherein  the  hair care composition is devoid of hair dyes ; devoid of sulfite, bisulfite, thiol and mercaptan containing moieties; devoid of alkylene carbonates other than propylene carbonate;  devoid of imidazolinum compounds , pyrazolinium compounds, pyridinium compounds, pyrimidium compounds, tetra(C1-C6) alkyl phosphonium compounds, tetra(C1-C6) alkylammonium compounds, guanidinium compounds, cholinium compounds ,
pyrrolidinium compounds, uranium compounds, thiouronium compounds, and isothiouronium compounds ----; delete lines 4-8 and insert ----
b) permitting the  hair care composition to contact the hair fibers for a sufficient soak
time for said  hair  care composition to penetrate the hair fibers wherein the soak time ranges from about 15 minutes to about 60 minutes; and
c) contacting the coated hair fibers with a heating appliance 
and mechanically shaping said hair fibers with the heating appliance
to a desired configuration  wherein said heating appliance is at a temperature ranging from about 150° C to about 250°C, or from about 175° C to about 240°C, or about 200° C to about 235°C, or from about 220° C to about 230°C ----. 
Claim 45, line 1, delete “ hair” and insert ---- heating----.
Claim 46, line 1, delete “ hair” and insert ---- heating----.
Claim 47, line 1, delete “ hair” and insert ---- heating----.

Cancel claims 1-40, 42-44 and 48.
The following is an examiner’s statement of reasons for allowance:  None of the art cited on PTO-1449 or PTO-802 disclose or suggest the claimed method drawn to claim 41, which is:
A process for shaping hair fibers comprising:
a) coating the hair fibers  with a hair care composition comprising:
i) propylene carbonate;

ii) propylene glycol

iii) pH adjusting agent

iv) rheology modifier and
 
v) a cosmetically acceptable carrier;


wherein the amount of component i) + component ii) ranges from about 16 to about 35
wt.%, or from about 17 to about 30 wt.%, or from about 18 to about 25 wt.%, based on the total
wt. of the composition; and
wherein the wt. ratio of component i)/component ii) ranges from about 0.3 to about 3.5,
or from about 0.5 to about 3.5, or from about 0.6 to about 3, or from about 0.7 to about 2.5, or
from about 0.75 to about 2, wherein  the  hair care composition is devoid of hair dyes ; devoid of sulfite, bisulfite, thiol and mercaptan containing moieties; devoid of alkylene carbonates other than propylene carbonate;  devoid of imidazolinum compounds , pyrazolinium compounds, pyridinium compounds, pyrimidium compounds, tetra(C1-C6) alkyl phosphonium compounds, tetra(C1-C6) alkylammonium compounds, guanidinium compounds, cholinium compounds ,
pyrrolidinium compounds, uranium compounds, thiouronium compounds, and isothiouronium compounds ----;
b) permitting the  hair care composition to contact the hair fibers for a sufficient soak
time for said  hair  care composition to penetrate the hair fibers wherein the soak time ranges from about 15 minutes to about 60 minutes; and
c) contacting the coated hair fibers with a heating appliance 
and mechanically shaping said hair fibers with the heating appliance
to a desired configuration  wherein said heating appliance is at a temperature ranging from about 150° C to about 250°C, or from about 175° C to about 240°C, or about 200° C to about 235°C, or from about 220° C to about 230°C ----. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619